      Case: 3:20-cr-00082-MJN Doc #: 119 Filed: 04/13/21 Page: 1 of 2 PAGEID #: 670




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

         Plaintiff,                                      Case No. 3:20-cr-82

vs.

ROGER EARL WALTON, et al.,                               District Judge Michael J. Newman

      Defendants.
______________________________________________________________________________

ORDER (1) SETTING A MOTION TO SUPPRESS HEARING ON AUGUST 18, 2021; (2)
 MAKING AN ENDS OF JUSTICE FINDING; AND (3) CONTINUING TRIAL UNTIL
                             DECEMBER 13, 2021
______________________________________________________________________________

         This criminal case is before the Court on Defendants Roger Earl Walton, Louis Walton,

Shawn Dwyane Walton, and Glynn Sewell’s motions to suppress evidence. Doc. Nos. 113, 114,

116, 118. 1 Each Defendant has requested a hearing on their respective motions. Doc. Nos. 113,

114, 116, 118. Accordingly, the Court sets a suppression hearing for AUGUST 18, 2021 at 10:00

a.m. in the Walter H. Rice Federal Building and U.S. Courthouse. 2

         At the conclusion of the hearing, the Court anticipates setting the following briefing

schedule: (1) Defendants shall file post-hearing briefs within 21 days following the filing of the

hearing transcript; (2) the Government shall file a response brief within 21 days following the

filing of Defendants’ briefs; and (3) Defendants may file reply briefs within 10 days following the

filing of the Government’s response. Thereafter, the Court will take the matter under submission

and will endeavor to issue a prompt decision.


1
  The Court permitted Defendant Rauland Pollard, III until May 14, 2021 to file a motion to suppress. Doc.
No. 110.
2
  The Court will provide counsel with an exact courtroom location closer to the hearing date. The courtroom
will be equipped with plexiglass.
   Case: 3:20-cr-00082-MJN Doc #: 119 Filed: 04/13/21 Page: 2 of 2 PAGEID #: 671




        On November 13, 2020, Judge Rose declared this case complex under 18 U.S.C.

§ 3161(h)(7)(B)(ii). Doc. No. 74. The undersigned agrees with and adopts that designation. For

that reason, the ends of justice are served by continuing trial in this matter. A continuance will

facilitate adequate preparation for the suppression hearing and ensure an expedient decision on

Defendants’ motions.      Accordingly, the Court CONTINUES trial in this matter until

DECEMBER 13, 2021. A final pretrial conference is set for NOVEMBER 29, 2021 at 2:00 p.m.

in the Walter H. Rice Federal Building and U.S. Courthouse.

        IT IS SO ORDERED.



Date:   April 12, 2021                              s/Michael J. Newman
                                                    Hon. Michael J. Newman
                                                    United States District Judge




                                                2
